Order of the Supreme Court, Queens County, dated November 22, 1966, reversed, without costs, and defendant Clifford’s motion to dismiss the complaint as to her, for want of prosecution, and for severance of the action as to her granted, without costs. Plaintiffs offered no justification for unreasonably neglecting to proceed in the action; nor did they submit an affidavit of merits in opposition to the motion. There is no merit to plaintiffs’ contention that the service of the 45-day notice within the six-month period following the date of joinder of issue was ineffective (Vercesi v. Lucas, 26 A D 2d 550). Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.